


Exhibit 10.1(b)


SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is made as of December 10, 2013
(the “Effective Date”), between Delek Logistics GP, LLC, a Delaware limited
liability company (the “Company”), and Ezra Uzi Yemin (the “Executive”).
Capitalized terms used in this Agreement but not defined in the body hereof have
the meaning given such terms in the LLC Agreement (as defined below).


Whereas, the Third Amended and Restated Limited Liability Company Agreement of
the Company (as amended from time to time, the “LLC Agreement”) authorizes the
issuance by the Company of Membership Interests; and


Whereas, Delek Logistics Services Company has contributed a Membership Interest
with a Sharing Ratio of 4.0% to the Company and the Company desires to issue
such Membership Interest to the Executive on the terms and conditions
hereinafter set forth, and the Executive desires to accept on such terms and
conditions, such Membership Interest.


Now, therefore, in consideration of the mutual promises, covenants and
obligations contained herein and other good and valuable consideration, the
Company and the Executive agree as follows:


1.Issuance of Interest. The Company hereby issues a Membership Interest to the
Executive with a Sharing Ratio of 4.0% (the “Executive Membership Interest”),
which Executive Membership Interest is in addition to the Executive’s existing
Membership Interest with a Sharing Ratio of 1.0%. The Sharing Ratio associated
with the Executive Membership Interest may be adjusted at any time after the
Effective Date as a result of issuances or grants of Membership Interests
pursuant to and in accordance with the terms and conditions of the LLC
Agreement.


2.    Terms of Issuance.


(a)    The Executive acknowledges and agrees that no provision contained in this
Agreement shall entitle the Executive to remain in the employment of the Company
or its Affiliates, and that the terms and conditions of his employment shall be
as set forth in the employment agreement between the Executive and Delek US
Holdings, Inc., effective as of November 1, 2013 (the “Employment Agreement”).


(b)    The Executive and the Company acknowledge and agree that the Executive
Membership Interest is authorized and issued pursuant to the LLC Agreement and
subject to all of the restrictions applicable to Membership Interests as set
forth in the LLC Agreement and in this Agreement.


3.    Vesting of Executive Membership Interest.


(a)    The Executive Membership Interest shall initially be subject to
forfeiture upon the termination of employment by the Executive with the Company
and its Affiliates, and such forfeiture restrictions shall lapse in accordance
with the vesting schedule set forth in the following table, provided that the
Executive remains continuously employed by the Company or its Affiliates from
the Effective Date through the applicable vesting date set forth below:






--------------------------------------------------------------------------------




Vesting Date
Sharing Ratio Represented by the Portion of
the Executive Membership Interest
That Becomes Vested
December 10, 2013
2.00%
June 10, 2014
0.50%
December 10, 2014
0.25%
June 10, 2015
0.25%
December 10, 2015
0.25%
June 10, 2016
0.25%
December 10, 2016
0.25%
June 10, 2017
0.25%



Upon vesting in accordance with the vesting schedule set forth above, the
Executive Membership Interest shall remain subject to the restrictions on the
Membership Interests, in general, under the LLC Agreement.


(b)    Notwithstanding the vesting schedule set forth above, the Company may, in
its sole discretion, cause the Executive Membership Interest to vest in full
upon an Exchange Transaction or a GP Exchange Transaction (each as defined
below), provided that the Executive remains continuously employed by the Company
or its Affiliates from the Effective Date through the date of such Exchange
Transaction or GP Exchange Transaction.


For purposes of this Agreement, (i) “Exchange Transaction” means a merger (other
than a merger of the Partnership in which the holders of Units (as defined in
the Partnership Agreement) immediately prior to the merger have the same
proportionate ownership of Units in the surviving entity immediately after the
merger), consolidation, acquisition or disposition of property or stock,
separation, reorganization (other than a mere reincorporation or the creation of
a holding company), liquidation of the Partnership or any other similar
transaction or event so designated by the Board in its sole discretion, as a
result of which the unitholders of the Partnership receive cash, stock or other
property in exchange for or in connection with their Units, and (ii) “GP
Exchange Transaction” means a merger (other than a merger of the Company in
which the holders of Membership Interests immediately prior to the merger have
the same proportionate ownership of Membership Interests in the surviving entity
immediately after the merger), consolidation, acquisition or disposition of
property or stock, separation, reorganization (other than a mere reincorporation
or the creation of a holding company), liquidation of the Company or any other
similar transaction or event, including in connection with any IPO Restructuring
Transaction, so designated by the Board, in its sole discretion, as a result of
which the Members receive cash, stock or other property in exchange for or in
connection with their Membership Interests.


(c)    If the Executive is terminated by the Company or its Affiliates for
Cause, the Executive shall forfeit, without the payment of any compensation by
the Company, the vested and unvested portion of the Executive Membership
Interest. Upon any other termination of employment, the Executive shall forfeit,
without the payment of any compensation by the Company, the unvested portion of
the Executive Membership Interest.


4.    Purchase of Vested Membership Interest. Following termination of the
Executive’s employment with the Company or its Affiliates in certain
circumstances, any portion of the Executive Membership Interest retained after
application of Section 3 above may be subject to the repurchase and put right
provisions set forth in Sections 14.3(b) and 14.3(c) of the LLC Agreement.


5.    Distributions. Subject to the provisions of Section 6.1 of the LLC
Agreement, the Executive shall be entitled to receive any distributions made
with respect to the Executive Membership Interest (as described in Article VI of
the LLC Agreement) during the time any portion of the Executive Membership
Interest is subject to forfeiture.



Yemin Subscription Agreement • Delek Logistics GP, LLC • December 10, 2013 •
Page 2 of 7

--------------------------------------------------------------------------------




6.    Representations and Warranties of the Parties.


(a)    The Executive represents and warrants to the Company that this Agreement
constitutes the legal, valid and binding obligation of the Executive,
enforceable in accordance with its terms, and that the execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Executive is a party or any judgment, order or decree to which the
Executive is subject.


(b)    The Company represents and warrants to the Executive as follows:


(i)    this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and that the execution,
delivery and performance of this Agreement by the Company does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;


(ii)    the Company has the limited liability company power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
this Agreement has been duly authorized, executed and delivered by the Company;
and


(iii)    the Company is validly existing and in good standing in the State of
Delaware.


7.    Regulation D Representations. In addition to the representations above,
the Executive hereby makes the following representations and warranties to the
Company as of the date hereof, and the Executive must as a condition to vesting
of any portion of the Executive Membership Interest again make the same
representations to the Company (and shall be deemed to have made such
representations, appropriately amended for any changes in Regulation D under the
Securities Act, upon such vesting):


(a)    Experience; Status.


(i)    The Executive has experience in analyzing and investing in companies like
the Company and is capable of evaluating the merits and risks of its investment
in the Company and has the capacity to protect its own interests. To the extent
necessary, the Executive has retained, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of the Executive Membership Interest and the vesting thereof,
it being understood that the Company has not retained legal or financial
advisors on behalf of the Executive.


(ii)    The Executive is an “accredited investor” (as such term is used in Rule
501 under the Securities Act), is able to bear the economic risk of its
investment in the Company and has sufficient net worth to sustain a loss of its
entire investment in the Company without economic hardship if such loss should
occur. The Executive agrees to furnish any additional information requested by
the Company or any of its affiliates to assure compliance with applicable U.S.
federal and state securities laws in connection with the Executive Membership
Interest. The Executive acknowledges that he has completed the Questionnaire
provided herewith and that the information contained therein is complete and
accurate as of the date thereof and is hereby affirmed as of the date hereof.
Any information that has been furnished or that will be furnished by the
Executive to evidence his status as an accredited investor is accurate and
complete, and does not contain any misrepresentation or material omission.


(b)    Access to Company Information.


(i)    The Executive has had an opportunity to discuss the Company’s business,
management and financial affairs with the members of the Company’s management
and has had the opportunity to review the Company’s facilities. The Executive
has also had an opportunity to ask questions of the officers of the Company,
which questions were answered to its satisfaction. The Executive acknowledges
that he is familiar with all aspects of the Company’s business.

Yemin Subscription Agreement • Delek Logistics GP, LLC • December 10, 2013 •
Page 3 of 7

--------------------------------------------------------------------------------






(ii)    The Executive has received no representations or warranties from the
Company, or its employees, affiliates, attorneys, accountants or agents.


(iii)    The Executive understands that an investment in the Company involves
numerous risks.


(c)    Investment Purposes; Rule 144.


(i)    The Executive is acquiring the Executive Membership Interest and any
securities to be received in respect thereof solely for investment for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof. The Executive understands that the
Executive Membership Interest has not been registered under the Securities Act
or applicable state and other securities laws by reason of a specific exemption
from the registration provisions of the Securities Act and applicable state and
other securities laws, the availability of which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Executive’s representations as expressed herein. The Executive understands that
the Company is relying, in part, upon the representations and warranties
contained in this agreement for the purpose of determining whether this
transaction meets the requirements for such exemptions.


(ii)    The Executive acknowledges and understands that it must bear the
economic risk of its investment in the Executive Membership Interest and any
securities to be received in respect thereof for an indefinite period of time
because the Executive Membership Interest is not transferable except in very
limited circumstances and must be held indefinitely unless subsequently
registered under the Securities Act and applicable state and other securities
laws or unless an exemption from such registration is available. The Executive
understands that the Company has not agreed to and does not plan to file a
registration statement to register the resale of the Executive Membership
Interest and any securities to be received in respect thereof under the
Securities Act.


(iii)    The Executive is aware of the current provisions of Rule 144
promulgated under the Securities Act which permit resale of securities purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the availability of certain current public
information about the issuer of the securities and the resale occurring not less
than one year after a party has purchased from an issuer or its affiliate and
paid the full purchase price for the securities to be sold. The Executive
understands that if the Company otherwise agrees to a transfer of the Executive
Membership Interest and any securities to be received in respect thereto, the
Company will not transfer and any transfer agent of the Company will be issued
stop-transfer instructions with respect to the Executive Membership Interest and
any securities to be received in respect thereof unless such transfer is
subsequently registered under the Securities Act and applicable state and other
securities laws or unless an exemption from such registration is available.


8.    General Provisions.


(a)    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by certified mail,
return receipt requested, or nationally recognized overnight delivery service
with proof of receipt maintained, at the principal executive offices of the
Company and at the Executive’s last known address on file with the Company or
its affiliates (or any other address that any party may designate by written
notice to the other party, in accordance herewith, except that such notice shall
be effective only upon receipt). Any such notice shall, if delivered personally,
be deemed received upon delivery; shall, if delivered by nationally recognized
overnight delivery service, be deemed received the first business day after
being sent; and shall, if delivered by mail, be deemed received upon the earlier
of actual receipt thereof or five business days after the date of deposit in the
United States mail.


(b)    Governing Law; Waiver of Jury Trial. THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE. EACH OF THE PARTIES
HERETO HEREBY

Yemin Subscription Agreement • Delek Logistics GP, LLC • December 10, 2013 •
Page 4 of 7

--------------------------------------------------------------------------------




IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.


(c)    Amendment / Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.


(d)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


(e)    Entire Agreement. This Agreement constitutes the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.


(f)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.


(g)    Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.


(h)    Gender / Plurals. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.


(i)    Successors / Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by and against the
Executive, the Company and their respective successors, assigns, heirs,
representative and estate, as the case may be (including subsequent holders of
the Executive Membership Interest); provided, that the rights and obligations of
the Executive under this Agreement shall not be assignable except in connection
with a transfer of the Executive Membership Interest permitted under the LLC
Agreement. Notwithstanding anything else in this Agreement or in the LLC
Agreement (i) the Executive Membership Interest shall remain subject to the
terms of the LLC Agreement and this Agreement regardless of who holds such
Executive Membership Interest and (ii) the effect that the employment of the
Executive by the Company or events related to such employment have on the rights
of and restrictions on the Executive Membership Interest, including vesting, and
the rights of the Company with regard to the Executive Membership Interest,
under this Agreement, shall not be altered by any transfer of the Executive
Membership Interest.


(j)    Employment Relationship. Nothing in this Agreement shall confer upon the
Executive the right to continued employment by the Company or its Affiliates or
affect in any way the terms of the Employment Agreement.


(k)    Rights of Third Parties. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give any Person, other than
the parties hereto and the estate, legal representative or guardian of any
individual party hereto, any rights or remedies under or by reason of this
Agreement.


(l)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.



Yemin Subscription Agreement • Delek Logistics GP, LLC • December 10, 2013 •
Page 5 of 7

--------------------------------------------------------------------------------




(m)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.


(n)    Arbitration. Subject to Section 8(b), any dispute or controversy arising
under, relating to, or in connection with this Agreement, or its breach or
performance, shall be settled exclusively by final, conclusive and binding
arbitration in Nashville, Tennessee, pursuant to the Federal Arbitration Act and
in accordance with the Arbitration Rules of the American Arbitration Association
(“AAA”). Such arbitration shall be the sole and exclusive procedure for the
resolution of any such dispute or controversy, except that nothing herein shall
prevent the Company or the Executive from seeking immediate injunctive relief
from any court, such as specific performance, a temporary restraining order or a
preliminary or temporary injunction, to enforce or prevent any violations of the
provisions of this Agreement. The arbitration shall be conducted by a single
arbitrator (who shall be an attorney with at least 10 years of experience in
labor and employment matters or a retired judge) mutually acceptable to the
Company and the Executive. If the parties are unable to agree upon a mutually
acceptable arbitrator within 30 days of the submission of the dispute to
arbitration, such arbitrator shall be appointed in accordance with the
Arbitration Rules of the AAA. The arbitrator appointed by the mutual agreement
of the parties or in accordance with the Arbitration Rules of the AAA is
referred to herein as the “Arbitrator.” Following the appointment of such
Arbitrator, the Arbitrator shall conduct the arbitration of such dispute. The
Arbitrator shall resolve all disputes between the parties. Should the Arbitrator
refuse or be unable to proceed with arbitration proceedings as called for by
this Section 8(n), a new Arbitrator shall be appointed in accordance with the
foregoing procedures. The Arbitrator will allow reasonable discovery in the
forms permitted by the Federal Rules of Civil Procedure, to the extent
consistent with the purpose of the arbitration. Recognizing the express desire
of the parties for an expeditious means of dispute resolution, the Arbitrator
shall limit or allow the parties to expand the scope of discovery as may be
reasonable under the circumstances. The arbitration hearing shall be commenced
promptly and conducted expeditiously, with each party being allocated an equal
amount of time for the presentation of its case. Unless otherwise agreed to by
the parties, an arbitration hearing shall be conducted on consecutive days. The
Arbitrator must give effect to legal privileges including the attorney-client
privilege and the work-product immunity. The Arbitrator shall render a binding
decision within 20 days following the completion of the arbitration hearing. The
award of the Arbitrator shall be in writing, and shall provide the reasons for
the award. The Arbitrator must certify in the award that such award conforms to
the terms and conditions set forth in this Agreement, including that such award
has been rendered in accordance with the applicable governing law. The
arbitration award shall be binding on the parties, and judgment thereon may be
entered in any court of competent jurisdiction, and may not be appealed except
to the extent permitted by the Federal Arbitration Act. The Arbitrator shall be
instructed that time is of the essence in the arbitration proceeding, and that
the Arbitrator shall have the right and authority to issue reasonable monetary
sanctions against either of the parties if, upon a showing of good cause, that
party is unreasonably delaying the proceeding. The amount of such sanction shall
be related to the additional harm, if any, caused by the delay. The Arbitrator
shall have the authority to assess the costs and expenses of the arbitration
proceeding (including the fees and expenses of the Arbitrator) against any or
all the parties. The Arbitrator shall also have the authority to award
attorneys’ fees and expenses to the prevailing party. Notwithstanding anything
to the contrary herein, the Arbitrator shall have no authority to award punitive
or other damages not measured by the prevailing party’s actual damages. To the
fullest extent permitted by law, the arbitration proceedings and award shall be
maintained in confidence by the parties. This agreement to arbitrate shall not
preclude the parties from engaging in voluntary, non-binding settlement efforts
including mediation. Each party hereby consents to a single, consolidated
arbitration proceeding of multiple claims, or claims involving more than the
parties.


(o)    83(b) Election / Tax Matters. Within 30 days after the Effective Date,
the Executive may make, by filing with the Internal Revenue Service an election
authorized by Section 83(b) of the Code with respect to the Executive Membership
Interest (the “83(b) Election”), and, if made, the Executive shall submit to the
Company a copy of the 83(b) Election. The Executive acknowledges and agrees that
he is not relying upon any written or oral statement or representation of the
Company, any of its Subsidiaries or Affiliates, or any of their respective
employees, directors, officers, attorneys or agents regarding the tax effects
associated with the Executive Membership Interest or the terms of this Agreement
or the LLC Agreement. The Executive acknowledges and agrees that in deciding to
enter into this Agreement, the Executive is relying on his own judgment and the
judgment of the professionals of his choice with

Yemin Subscription Agreement • Delek Logistics GP, LLC • December 10, 2013 •
Page 6 of 7

--------------------------------------------------------------------------------




whom he has consulted. The Executive acknowledges that the timely filing of the
83(b) Election, if made, is his sole responsibility, even if the Executive
requests the Company or its representative to file such election on his behalf.


(p)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS. EACH PARTY, BY EXECUTING
THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY CLAIMS TO
RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE PREVAILING
PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER, RELATING TO
OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO, ANY
ARBITRATION PROCEEDING.




In witness whereof, the parties hereto have executed this Subscription Agreement
as of the date first written above.


DELEK LOGISTICS GP, LLC                EXECUTIVE:


By:    /s/ Donald N. Holmes                /s/ Ezra Uzi Yemin            
Name:    Donald N. Holmes                EZRA UZI YEMIN
Title:    EVP


By:    /s/ Andrew L. Schwarcz            
Name:    Andrew L. Schwarcz
Title:    EVP / General Counsel

Yemin Subscription Agreement • Delek Logistics GP, LLC • December 10, 2013 •
Page 7 of 7